1

2

3

4                              UNITED STATES DISTRICT COURT

5                              EASTERN DISTRICT OF CALIFORNIA

6

7    UNITED STATES OF AMERICA,                    No. 2:01-cr-00153-GEB
8                     Plaintiff,
9         v.                                      ORDER SCHEDULING A RESPONSIVE
                                                  BRIEF TO A SENTENCE REDUCTION
10   PARISH MICHAEL SHERMAN,                      MOTION
11                    Defendant.
12

13               Defendant Parish Michael Sherman filed a motion in pro

14   pria persona on December 9, 2011, in which he argues his prison

15   sentence should be reduced under 18 U.S.C. § 3582(c)(2).                        ECF No.

16   29 at 2.        Sherman filed another sentence reduction motion under

17   the same statute on February 1, 2012, and an amended sentence

18   reduction motion under the same statute on February 9, 2012.                          ECF

19   Nos. 30 and 31.            Sherman argues he is entitled to a sentence

20   reduction because of the retroactive reduction of the “sentencing

21   disparity       between    crack   (base)        and   powder      cocaine”   under   the

22   amended Sentencing Guidelines contained in USSG § 2D1.1.                        ECF No.

23   29 at 1, 2; ECF No. 30 at 2; ECF No. 31 at 4.

24               This case was reassigned to the undersigned judge on

25   January    8,    2016,     ECF   No.   34,   and       he   just    learned   about   the

26   pendency of the motion on March 14, 2019.

27               Since the Federal Defender has been served with the

28   motion    and    has   not    filed    a   document         indicating   that   Sherman
                                                  1
1    should be appointed counsel on his motion, the United States

2    Attorney’s Office shall file a response to the motion no later

3    than fourteen days after the date on which this order is filed.

4             The United States Attorney and the Federal Defender

5    shall be included in the service of this order.

6             Dated:   March 14, 2019

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                        2
